OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for attempted burglary with intent to commit theft. The punishment was assessed by the court at three years.
Two prior convictions for felonies less than capital were alleged for enhancement under Article 63, Vernon’s Ann.P.C. Upon motion by the State these allegations were dismissed. After being duly admonished, the appellant entered a plea of guilty. A judicial confession was introduced.
The sole complaint is that the indictment alleged two prior convictions and one was not final before the second offense was committed and that the appellant therefore could not be convicted as an habitual criminal. These allegations were dismissed ; any error concerning them did not injure the appellant. No error is shown.
The judicial confession to the primary offense is sufficient to support the conviction. Bell v. State, Tex.Cr.App., 455 S.W.2d 230.
The judgment is affirmed.
ROBERTS, J., not participating.